*727
ORDER

PER CURIAM
Diane Longsdon (“Appellant”) appeals from the trial court’s order granting summary judgment in favor of Fran and Fred Steinert, Jr.’s (“Respondents’”). Respondents filed a Petition in the Probate Division of the Circuit Court of St. Charles County alleging that the trust set up by Fred Steinert, Sr. and Violet Steinert was not allowed to be unilaterally amended or revoked by Violet Steinert. Respondents’ Motion for Summary Judgment was granted, finding the original joint trust at issue was irrevocable and unamendable. We affirm. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).